BRITT, Judge.
Defendant’s sole assignment of error is based upon his exception to the court’s allowance of certain questions propounded to defendant on cross-examination. Defendant does not argue that a defendant in a criminal case who testifies in his own behalf may not be subjected to impeachment by questions related to specific acts of criminal, degrading or disparaging conduct; however, he argues that the questions in this case did not deal with specific acts. That portion of the cross-examination to which defendant excepted proceeded as follows:
“Q. How many times have you smoked marijuana? Objection. Sustained as to the form of the question.
Q. How many times have you possessed marijuana before April 4, 1973, and one year prior to that time? Objection. Overruled.
Defendant’s Exception No. 9.
A. One year prior to that time?
Q. Other than what is marked State’s Exhibit 1, had you ever before April 4, 1973, possessed marijuana? Objection. Overruled.
Defendant’s Exception No. 10.
A. Yes, sir.
Q. On how many occasions? OBJECTION. OVERRULED.
Defendant’s Exception No. 11.
A. Are you talking about one year before?
The solicitor answered I am talking about any time. All my life? The solicitor answered, “Anywhere.” I’d say at least on seventy-five occasions up till the summer of 1972.
Q. Had you ever smoked marijuana — before April 4, 1973? Objection. Overruled.
Defendant’s Exception No. 12.
A. Yes, sir.
Q. How many times ? Objection. Overruled.
Defendant’s Exception No. 13.
*20A. Fifty times up until the summer of 1972.
Q. Over what period of time would you smoke these marijuana cigarettes? Objection. Overruled.
Dependant’s Exception No. 14.
A. I’d say over a period of two years.
Q. Have you ever possessed any other controlled substances other than marijuana prior to April 4, 1973? OBJECTION. Overruled.
Dependant’s Exception No. 15.
A. Yes, sir.
Q. What types were they? Objection. Overruled. Dependant’s Exception No. 16.
The witness asked, “This is in my whole life?”
Q. Anywhere in the world.
A. Speed. Amphetamines.
Q. What else? Objection. Overruled.
Dependant’s Exception No. 17.
A. LSD.
Q. What else?
The witness asked: “Do you want to know how many times ?”
Q. LSD, that is Lysergic Acid Diethylamide, isn’t it? Objection. Overruled.
Dependant’s Exception No. 18.
Q. What else?
A. Barbiturates. Objection and Move to Strike. De-pendant Moves por a Mistrial. Overruled and Motion Denied.
Dependant’s Exception No. 19.
Q. The barbiturates weren’t prescribed by a doctor, were they? Objection. Overruled.
Dependant’s Exception No. 20.
A. I don’t know if they were or not.
Q. They weren’t prescribed for you, were they?
A. No. Objection. Overruled.
Dependant’s Exception No. 21.
*21Q. What else? Objection. Overruled.
Defendant’s Exception No. 22.
Q. Have you consumed any amphetamines ? OBJECTION. Objection Sustained.
Q. Have you possessed heroin? Objection. Objection Sustained.”
Chief Justice Bobbitt addressed himself to the problem of the scope of cross-examination of a defendant in a criminal trial in State v. Williams, 279 N.C. 663, 675, 185 S.E. 2d 174, 181 (1971), where he said:.
“It is permissible, for purposes of impeachment, to cross-examine a witness, including the defendant in a criminal case, by asking disparaging questions concerning collateral matters relating to his criminal and degrading conduct. State v. Patterson, 24 N.C. 346 (1842) ; State v. Davidson, 67 N.C. 119 (1872) ; State v. Ross, 275 N.C. 550, 553, 169 S.E. 2d 875, 878 (1969). Such questions relate to matters within the knowledge of the witness, not to accusations of any kind made by others. We do not undertake here to mark the limits of such cross-examination except to say generally (1) the scope thereof is subject to the discretion of the trial judge, and (2) the questions must be asked in good faith.”
See also State v. Black, 283 N.C. 344, 196 S.E. 2d 225 (1973), and State v. Mack, 282 N.C. 334, 193 S.E. 2d 71 (1972) .
In the case at bar, defendant, who was shown to be an outstanding high school senior, admitted possession and distribution of the marijuana; he contended, however, that his actions resulted from the continued insistence of an undercover agent who proved to be a High Point police officer. Defendant testified that eventually he was persuaded to buy the marijuana from a third party and to resell it to the officer, merely as a favor to the officer. In view of those contentions, we think the trial court clearly was justified in permitting the district attorney to “sift the witness” in order to show the defendant’s involvement in violating the narcotic laws. The questions asked defendant related to matters within his knowledge; and there is nothing to indicate that the questions were not asked in good faith. We hold that the trial court did not abuse its discretion.
*22For the reasons stated, we find
No error.
Judges Hedrick and Carson concur.